UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6734



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN FRASER MAGILL,

                                             Defendant - Appellant.



                            No. 05-6763



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN FRASER MAGILL,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (CR-02-129; CA-04-510-7)


Submitted:   September 29, 2005           Decided:   October 7, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


John Fraser Magill, Appellant Pro Se.     Randy Ramseyer, United
States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              John Fraser Magill seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000),    and     a   subsequent      order     denying    his    motion    for    the

production of transcripts.             The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).             A certificate of appealability will

not   issue      absent   “a    substantial      showing    of    the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that    the    district       court’s     assessment       of    his

constitutional         claims    is    debatable   and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Magill has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.       We   further      deny   Magill’s    motion    for    preparation         of

transcript at government expense.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                            DISMISSED


                                         - 3 -